           Case 3:19-cv-06462-EMC Document 159 Filed 03/16/21 Page 1 of 6



1    SHANNON LISS-RIORDAN (SBN 310719)
2
     (sliss@llrlaw.com)
     ANNE KRAMER (SBN 315131)
3    (akramer@llrlaw.com)
     LICHTEN & LISS-RIORDAN, P.C.
4    729 Boylston Street, Suite 2000
5
     Boston, MA 02116
     Telephone: (617) 994-5800
6    Facsimile:     (617) 994-5801
7    Attorneys for Plaintiffs Christopher James and
8
     Spencer Verhines, on behalf of
     themselves and all others similarly situated
9
                               UNITED STATES DISTRICT COURT
10

11
                            NORTHERN DISTRICT OF CALIFORNIA

12
                                                      Case No. 3:19-CV-06462-EMC
13   CHRISTOPHER JAMES and SPENCER
14   VERHINES, on behalf of themselves and            Related Case No. 4:19-cv-08228-PJH (N.D.
     all others similarly situated,                   Cal.)
15
              Plaintiffs,
16                                                    REPLY IN SUPPORT OF
                   v.                                 PLAINTIFFS’ ADMINISTRATIVE
17
                                                      MOTION TO CONSIDER WHETHER
18   UBER TECHNOLOGIES, INC.,                         CASES SHOULD BE RELATED
                                                      PURSUANT TO CIVIL L.R. 7-11
19             Defendant
20

21                                                    Trial Date: None Set

22

23

24

25

26

27

28




                                                  1
            Case 3:19-cv-06462-EMC Document 159 Filed 03/16/21 Page 2 of 6



1
          Plaintiffs submit this reply in further support of their Administrative Motion to Relate
2
     this proceeding (“James”) to Nicolas v. Uber Techs. Inc., Civ. A. No. 4:19-cv-08228-PJH.
3
     See Dkt. 156. Not only is James the first-filed action, this Court has already certified a class
4
     in James of the exact same drivers that the Nicolas plaintiffs seek to represent. Permitting
5
     Nicolas to proceed without any relation to James risks undermining the efforts of class
6
     counsel to fiercely litigate this action, as Nicolas may produce inconsistent rulings that cut
7
     against the interests of the class. Class counsel should not be forced to look over their
8
     shoulder to monitor (or attempt to intervene in) all actions filed against Uber that overlap
9

10
     with the class here. These risks are exactly what Local Rule 13-2 and the first-filed rule are

11   designed to protect against. Uber should have filed an Administrative Motion to Relate the

12   Nicolas case months ago, when the overlap between the classes became clear upon

13   certification here, or when Uber began to advance similar arguments regarding abatement

14   and Proposition 22 in both cases. In any event, the James Plaintiffs are now responsible for

15   protecting the interests of the class and therefore move to relate the cases, pursuant to Local
16   Rule 13-2, in order to protect the interest of the class, prevent duplicative litigation, and
17   forestall the risk of inconsistent judgments.
18        First and foremost, case law and Local Rule 13-2 support Plaintiffs’ request for this
19   Court to relate Nicolas to this case. The cases “concern substantially the same parties,
20   property, transaction or event.” L.R. 13-12(a)(1). Both cases were filed as class actions and
21
     both cases allege wage and hour violations under California law, on behalf of drivers who
22
     have driven for Uber in California since February 2019. Both cases are premised on the
23
     same underlying theory of liability: that Uber misclassified its drivers as independent
24
     contractors. Thus, the cases are substantially similar. See In re Facebook Privacy Litigation,
25
     2010 WL 5287616, at * (N.D. Cal. Dec. 21, 2010) (ordering cases related under Local Rule
26
     13-2) (“[T]he Court finds that these cases involve substantially the same parties: Defendant
27

28




                                                      2
            Case 3:19-cv-06462-EMC Document 159 Filed 03/16/21 Page 3 of 6



1
     Facebook, and overlapping classes…. The Court also finds that these cases involve
2
     substantially the same transactions and events….”). 1
3
           The Nicolas proceeding also risks inconsistent judgment with this action. See L.R. 13-
4
     12(a)(2). This Court has already rejected Uber’s argument that the passage of Proposition
5
     22 defeats Plaintiffs’ claims, an argument that the Court will consider again on April 1,
6
     2021, on Uber’s motion for clarification, Dkts. 144, 158. Uber is advancing this exact
7
     argument its fourth Motion to Dismiss in Nicolas. Indeed, it is Uber that is seeking an end-
8
     run around this Court’s earlier ruling on this issue, by asking this Court to retract its earlier
9

10
     ruling that Prop 22 is not retroactive (and does not extinguish the class claims here), while

11   simultaneously seeking a ruling from Judge Hamilton that Prop 22 does extinguish

12   substantially similar (and some overlapping) class claims.

13          Furthermore, it is undisputed that James is the first-filed case. The class action

14   complaint in the instant action was filed on October 8, 2019, see Dkt. 1, while the Nicolas

15   complaint was not filed until more than two months later, on December 18, 2019. Thus,
16   permitting Nicolas to proceed to an inconsistent ruling would additionally undermine the
17   first-filed rule, which is designed to discourage copycat proceedings and prevent duplicative
18   litigation from clogging up the courts. 2 Courts routinely apply the first-filed rule to prevent
19
     1
           In contrast, Liu v. Uber Technologies Inc., No. 3:20-cv-07499- VC, provides an
20
     instructive example of an unrelated case. The Liu case is an employment discrimination
21   case, alleging that Uber discriminated against drivers on the basis of race in its star-rating
     system and is brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et
22   seq. Whether drivers are employees is but one of the underlying questions of liability and
     will be adjudged under a completely separate employment test pursuant to federal law.
23
     2
24         The overlap between classes counsels in favor of applying the first-filed rule. See
     Fryda v. Takeda Pharmaceuticals North America, 2011 WL 1434997, at *5 (N.D. Ohio Apr.
25   14, 2011) (applying first-to-file rule in overtime misclassification case when plaintiffs when
     second-filed case constituted a subset of the larger class in the first-filed case). That the
26
     actual named plaintiffs differ is of no consequence. Waithaka, 2019 WL 398052, *11 (D.
27   Mass. Aug. 20, 2019) (“In a class action ... it is the class, not the representative, that is
     compared” when deciding whether to apply the first-to-file rule) (quoting Weinstein v.
28   Metlife, Inc., 2006 WL 3201045, at *4 (N.D. Cal. Nov. 6, 2006)).



                                                      3
            Case 3:19-cv-06462-EMC Document 159 Filed 03/16/21 Page 4 of 6



1
     copycat wage and hour litigation from leap frogging first-filed actions and producing
2
     inconsistent orders. See, e.g., Ortiz v. Panera Bread Co., 2011 WL 3353432, at *2 (E.D. Va.
3
     Aug. 2, 2011) (“The first-to-file rule is particularly appropriate in the context of competing
4
     FLSA collective actions, which threaten to present overlapping classes, multiple attempts at
5
     certification in two different courts, and complicated settlement negotiations. It is not
6
     surprising that federal courts consistently apply the first-to-file rule to overlapping wage and
7
     hour collective actions.”).
8
          Not only is James the first-filed action, James is a certified class action. Denying the
9

10
     motion to relate would not only cut against the interest of judicial efficiency, it would injure

11   the interests of the class if class counsel and class representatives must contend with an

12   inconsistent ruling from Nicolas (in which the interests of the James class are not

13   represented).

14        Moreover, Uber’s opposition misrepresents the relevant procedural history of these

15   actions. It is Uber who failed to comply with Local Rule 3-12(b), in failing to promptly file
16   an Administrative Motion to this Court, to consider whether the cases should be related.
17   This obligation is mandatory and requires that the party file both an Administrative Motion
18   to the Court presiding over the lowest-numbered action and serve the notice on “all known
19   parties to each apparently related action.” 3 Uber cannot claim that referencing the Nicolas
20   case in passing in a short paragraph and footnote buried in its opposition to Plaintiffs’
21
     motion to relate the Hassell v. Uber Techs. Inc. d/b/a Uber Eats, Case No. 4:20-cv-04062-
22
     PJH (N.D. Cal.) – an opposition that primarily focused on the fact that Hassell pertained to
23

24
     3
          See L.R. 3.12(b) (“[w]henever a party knows or learns that an action, filed in or
25   removed to this district is (or the party believes that the action may be) related to an action
     which is or was pending in this District as defined in Civil L.R. 3-12(a), the party must
26
     promptly file in the lowest-numbered case an Administrative Motion to Consider Whether
27   Cases Should be Related, pursuant to Civil L.R. 7-11. In addition to complying with Civil
     L.R. 7-11, a copy of the motion, together with proof of service pursuant to Civil L.R. 5-5,
28   must be served on all known parties to each apparently related action.”) (emphasis
     supplied).


                                                     4
            Case 3:19-cv-06462-EMC Document 159 Filed 03/16/21 Page 5 of 6



1
     Uber Eats delivery drivers, rather than rideshare drivers, see Dkt. 83 at 1 – sufficed to meet
2
     the notice requirement. Uber’s suggestion that the undersigned counsel should have been
3
     aware of the Nicolas action months ago and should have taken some unstated action to
4
     prevent a duplicative or inconsistent ruling (which Plaintiffs only recently learned was at
5
     risk of occurring) is disingenuous. Contra Dkt. 157 at 1.
6
           Plaintiffs’ counsel did not flag the Nicolas action as a related case until accessing
7
     Uber’s briefing in support of its Motion to Dismiss the Third Amended Class Action
8
     complaint, in which Uber sets forth the exact argument regarding Prop 22 that it previewed
9

10
     in this Court with its Motion for Clarification. When Plaintiffs previously moved to relate

11   the Hassell case to James, this Court strictly considered whether the Hassell case was related

12   to James and did not rule on Nicolas (notably, this Court had also not yet certified a class).

13         Uber attempts to portray Judge Hamilton as having already ruled on the relief

14   Plaintiffs seek here. See Dkt. 157 at 3-4. This portrayal is inaccurate. Plaintiffs filed a

15   quick administrative motion asking Judge Hamilton to delay her ruling, which was denied.
16   Plaintiffs have not moved to intervene in the Nicolas action. Indeed, Plaintiffs instead
17   realized that Uber failed to file a mandatory Local 13-2 Notice of Related Case in the
18   lowest-numbered action to this Court and thus filed the instant motion in order to comply
19   first with Local Rule 13-2 and provide this Court with the opportunity to rule on whether the
20   cases were related, in the interest of judicial efficiency and to protect the interests of the
21
     certified class in this action.
22
           For the reasons set forth herein, Plaintiffs respectfully request that this Court grant
23
     Plaintiff’s Administrative Motion to Relate.
24

25

26

27

28




                                                      5
           Case 3:19-cv-06462-EMC Document 159 Filed 03/16/21 Page 6 of 6



1
          DATED: March 16, 2021                Respectfully submitted,
2
                                               CHRISTOPHER JAMES and SPENCER
3                                              VERHINES, on behalf of themselves and all
                                               others similarly situated,
4
                                               By their attorneys,
5

6

7
                                               /s/ Shannon Liss-Riordan
                                               Shannon Liss-Riordan
8                                              SHANNON LISS-RIORDAN (SBN 310719)
                                               (sliss@llrlaw.com)
9                                              ANNE KRAMER (SBN 315131)
10
                                               (akramer@llrlaw.com)
                                               LICHTEN & LISS-RIORDAN, P.C.
11                                             729 Boylston Street, Suite 2000
                                               Boston, MA 02116
12                                             Telephone:     (617) 994-5800
13
                                               Facsimile:     (617) 994-5801

14

15

16
                                   CERTIFICATE OF SERVICE
17
            I, Shannon Liss-Riordan, hereby certify that a copy of this document and all
18
     supporting documents referenced herein were delivered via electronic filing CM/ECF
19
     system to counsel for Defendant on March 16, 2021.
20

21
                                               /s/ Shannon Liss-Riordan   __________
22                                             Shannon Liss-Riordan, Esq.

23

24

25

26

27

28




                                                  6
